Office Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 1-15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons.  The sole independent claim 1 in the originally filed claim set limited the electrochromic material to “a nickel oxide-based material doped with tungsten and tantalum.”  Amended claim 1 now requires the electrochromic material to be “a nickel tungsten oxide-based material doped with tantalum.”  These are different and distinctly different materials.  As set forth in detail on pages 2-4 of the Office action of March 10, 2022, nickel oxide (NiO) and nickel tungsten oxide (NiWO) are different compounds, regardless of the dopants used.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-15 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Regarding applicant’s argument traversing a restrict/election based on changing the electrochromic material in the remarks filed August 16, 2022 page 5 is acknowledged and have been fully considered but they are not persuasive.  Applicant argues:
Applicant respectfully traverses such proposed restriction requirement and election, as Applicant submits that the restriction would not be proper because there would not be a serious burden on the Examiner to search and examine the currently amended claim 1. Searching nickel tungsten oxide-based material doped with tantalum would use much of the same keyword searches that the Examiner used in searching nickel oxide doped with tungsten and tantalum. The proposed amendment neither adds nor removes any atomic compositions; for example, tungsten is not changed to another atom, and tungsten is not removed from the claim.
The examiner asserts that a binary compound with two required dopants is different and distinct from a trinary compound with a single dopant, regardless that the elements are the same.  The binary and trinary compounds require different fields of search (e.g. employing different search strategies and search queries).  Similarly, two required dopants versus a single required dopant requires different fields of search (e.g. employing different search strategies and search queries).  
The requirement is still deemed proper and is therefore made FINAL.

Examiner’s Comments
The amendments to the title and abstract were received on September 6, 2022 (and August 16, 2022).  These amendments to the title and abstract were not entered.  The proposed title of the invention is not descriptive of the originally filed claim set.  The proposed abstract fails to enable the Office and the public generally to determine quickly from a cursory inspection the nature and gist of the invention of the originally filed claim set.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                     September 9, 2022